                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO



Minutes of Proceedings before                        DATE: July 21, 2021
DONALD C. NUGENT
United States District Judge                         CASE NO. 1:21 CR 24-2

                                                     COURT REPORTER: Shirle Perkins

                                                     CHANGE OF PLEA



UNITED STATES OF AMERICA

               -VS-

ANDREW HOUSEHOLDER


APPEARANCES:          Plaintiff: Kevin Pierce
                      Defendant: Cory Hinton



PROCEEDINGS: The defendant changed his plea to guilty to Count One and Count Eight of the

Indictment. Written plea agreement executed. Plea agreement read in open Court. The defendant

is referred to the United States Pretrial and Probation Department for the preparation of a

Presentence Report. Sentencing in this matter is scheduled for November 18, 2021 at 10:30 am.


                                                             /s/ Steven L. Marshall
                                                             Courtroom Deputy


Length of Proceedings: 30 minutes
